Case 3:19-cv-00315-DJS Document 48 Filed 02/12/20 Page 1 of 1
LAW OFFICES OF

Robert J. DeGroot ROBERT J . D eGROOT Oleg Nekritin

NJ Bar #282351972 Attorneys At Law NJ Bar #018752009
NY Bar #2921633 February 12, 2020 NY Bar #4855789

Hon. Dominic J. Squatrito, U.S.D.CJ.
United States Courthouse

450 Main Street - Suite 108
Hartford, Connecticut 06103

Re: Z.P. vs Yale University, et. al.
Case Number: 3:19-cv-00315

Dear Judge Squatrito:

This firm represents the Plaintiff in the above captioned matter. Pursuant to the court’s order,
we submit this letter as a status report concerning discovery. The Defendant has already provided to the
Plaintiff her medical records. The parties will exchange their initial disclosures within three weeks. The
parties have agreed on the deposition dates for various family members of the Plaintiff. The Plaintiff is
expected to be deposed in May when she returns home from overseas. We are awaiting for the Plaintiff
to purchase airline tickets within the next few days so that we can confirm her deposition date.
Plaintiff's counsel will review the initial disclosures prior to deciding which agents/representatives of the
Defendants that he will seek to depose.

This matter was initially before the New Jersey District Court and transferred to the District
Court of Connecticut. The Defendant filed a motion to dismiss various counts. The parties awaited the
court’s decision prior to commencing discovery due to the nature of this matter being dependent on
which causes of action survived the Defendant’s motion. There was also an amended complaint filed in
November after the Court’s ruling on the motion and an Answer filed in December.

The parties aim to diligently and quickly complete discovery and thank the Court for its attention

to this matter.

Respectfully submitted,

Se

Robert J. De Groot, Esq.

cc: Peter M. Noonan, Esq.

60 Park Place, Suite 105 * Newark, New Jersey 07102
973.643.1930 Phone * 973.643.7231 Fax * RobertJDeGroot@aol.com Email
